Citation Nr: 9912556	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  94-41 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to June 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 RO decision which denied the 
veteran's claim for service connection for a low back 
disorder.  In April 1995, the veteran provided testimony at 
an RO hearing.


FINDING OF FACT

The veteran's current chronic low back disorder, including 
lumbosacral strain and facet syndrome, began during his 
active duty.


CONCLUSION OF LAW

A low back disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1954 to June 
1980, when he retired.  His service medical records show he 
was treated for low back complaints on a number of occasions 
during active service.  Specifically, in February 1974, he 
presented for treatment and complained of low back pain; he 
said such had been aggravated by sit-ups.  On examination, he 
had bilateral tenderness about the L4-S1 area.  It was also 
noted that there was no evidence of nerve compression.  A 
specific diagnosis was not made.  In April 1980, the veteran 
underwent a routine physical examination and no pertinent 
abnormalities were noted.  However, on an associated medical 
history form, he indicated he had experienced back pain and 
had either been hospitalized or treated for such in sick call 
within the previous year.  (It was also noted that back pain 
was the only problem that he had developed in the last year, 
since his last physical examination.)  According to another 
April 1980 record, the veteran presented for treatment of 
severe low back pain, one day after playing racquetball.  He 
related he had experienced similar episodes before (i.e., one 
year earlier and four weeks earlier) but that such had 
resolved with rest and use of medication (Aspirin).  On 
examination of the back, it was noted he had a slight list to 
the left side, and had tenderness about the right paraspinal 
muscles at L4-S1.  No neurological symptoms were noted.  X-
rays of the lumbosacral spine were deemed within normal 
limits; however, there were radiographic findings of minimal 
facet sclerosis at L5-S1, bilaterally.  The clinical 
impression was an acute lumbosacral strain.  Subsequent 
service medical records show that he was instructed to do 
flexion exercises for his low back pain, and also show that 
his back pain got much better.  In May 1980, the veteran's 
health record was screened and he was found physically 
qualified for transfer.  He was discharged from service at 
the end of June 1980.

In December 1981, about 1 1/2 years after his discharge from 
service, he presented for treatment of low back pain for 
approximately a week with radiation.  He related he had 
strained his back while lifting a tree.  On examination, it 
was noted he had tenderness over the left sacroiliac joint.  
It was also noted that he had back pain on range of motion.  
The assessment was an acute ligamentous strain.  An X-ray 
report of the lumbosacral spine reflected he had "mild 
changes of degenerative arthritis."  No other significant 
abnormalities were noted.  In December 1984, he was seen for 
neck symptoms but it was noted he had a history of problems 
with his lower spine.  An undated record, apparently from the 
late 1980s, notes that the veteran reported taking medication 
for back pain.  In March 1989, he complained of low back pain 
for eight to nine months, and was diagnosed as having lumbar 
arthritis.  In May 1991, the veteran complained of pulling a 
muscle in his back when he bent over, and he said such 
problem had occurred in the past.  The assessment was a 
sacroiliac joint strain.  

Medical records, from January 1993, show that the veteran was 
treated for low back problems after he fell off of a ladder.  
X-rays were negative.  More recent medical records (from 1993 
onward) show that the veteran continues to be treated for low 
back problems, including facet syndrome and multiple episodes 
of lumbosacral strain.  In a March 1998 statement, a doctor 
at the Naval Hospital (where the veteran is treated as a 
military retiree) related that the veteran had a history of 
low back pain which started on active duty.  The doctor 
described several treatment episodes from 1994 to 1998 and 
referred to the veteran as having L4-L5 facet syndrome and 
persistent low back pain. 

In various written statement and in testimony at an April 
1995 RO hearing, the veteran described recurrent episodes of 
low back symptoms during service, including just before 
retiring from service in 1980.  He also noted recurrent low 
back symptoms ever since service.  He argued that his current 
low back condition had persisted since service. 

II.  Legal Analysis

The veteran's claim for service connection for a low back 
disorder is well grounded, meaning plausible, and there is no 
further VA duty to assist him in developing his claim.  
38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
incurrence for certain disabilities, including arthritis, 
will be presumed if manifest to a compensable level within 
one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

The veteran served on active duty for over 25 years before 
retiring in 1980.  His service medical records show multiple 
episodes of low back symptoms, including in 1980, just before 
service discharge, when he was treated for lumbosacral strain 
and had X-ray findings of facet sclerosis.  After service, in 
late 1981 (more than a year after service) he was seen for a 
low back strain and there were X-ray findings of mild 
degenerative changes of the lumbosacral spine.  Medical 
records since then, dated to 1998, document recurrent low 
back symptoms, primarily diagnosed as lumbosacral strain and 
facet syndrome.  The veteran has provided credible testimony 
and written statements as to continuity of symptomatology 
since his service.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488 (1997).

With due consideration of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the low back 
condition first noted in service has continued to the 
present, and that the current low back disorder (including 
chronic lumbosacral strain and facet syndrome) was incurred 
in service, warranting service connection.


ORDER

Service connection for a low back disability is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

